                                                                                                                   Filed
                                                                                                    7/13/2020 2:06 PM
                                                                                              Beverley McGrew Walker
                                                                                                          District Clerk
                                                                                              Fort Bend County, Texas
                                                                                                Sabrina Schiro
                                            20-DCV-274827
                                CAUSE NO. ___________________

ANA ROBLES DE MERINO                            §               IN THE DISTRICT COURT
                                                §
        Plaintiff,                              §
                                                §
vs.                                             §               ____ JUDICIAL DISTRICT
                                                §
WALGREEN CO.,                                   §           Fort Bend County - 400th Judicial District Court
                                                §
        Defendant.                              §               FORT BEND COUNTY, TEXAS


                             PLAINTIFF’S ORIGINAL PETITION
                             AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF THE COURT:

        COMES NOW the Plaintiff, Ana Robles De Merino, and for her causes of action against

the Defendant, Walgreen Co., files this Original Petition and Request for Disclosure. In support,

Plaintiff would respectfully show the Court the following:

                                            I.
                                 DISCOVERY CONTROL PLAN

        1.      Plaintiff intends and proposes to conduct discovery under Level 3.

                                             II.
                                    PARTIES AND SERVICE

        2.      Plaintiff, Ana Robles De Merino, is an individual residing in, Texas.

        3.      Defendant Walgreen Co. is an Illinois company who may be served with process

by serving its registered agent for service of process, Prentice Hall Corporation System, 211 E. 7th

Street, Suite 620, Austin TX 78701. Plaintiff requests citation and will serve Defendant through

a private process server.




Plaintiff’s Original Petition and Request for Disclosure – De Merino v. Walgreens Co.               1
                                              III.
                                    JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the parties and the subject matter of this action.

Plaintiff seeks damages within the jurisdictional limits of the Court.

        5.      Plaintiff seeks monetary relief over $200,000 but less than $1,000,000.

        6.      Venue is proper in Fort Bend County pursuant to Texas Civil Practice and

Remedies Code §15.002(a)(1) because all or a substantial part of the events or omissions giving

rise to the claim occurred in Fort Bend County.

                                                  IV.
                                                 FACTS

        7.      On or about October 13, 2018, Plaintiff was seriously injured when she slipped on

a puddle of water and fell inside a Walgreen’s store located at 3316 Avenue H, Rosenberg, Texas.

                                               V.
                                        CAUSES OF ACTION

                                    Count One – Premises Liability

        8.      At all times relevant, Defendant was the owner and/or possessor and/or operator of

the Walgreen’s store in Rosenberg, Texas that is the subject of this lawsuit.

        9.      At all times relevant, Plaintiff was an invitee of the Walgreen’s store that is the

subject of this lawsuit.

        10.     Defendant, its agents and its employees knew or should have known of the

unreasonably dangerous condition posed by having puddles of water near high-traffic areas.

        11.     At all times relevant, Defendant and its agents, servants, and employees who were

acting in the scope of their employment, were guilty of negligent conduct toward Plaintiff in:

                a.         Failing to maintain the premises in reasonably safe condition; and

                b.         Failing to adequately warn of the unsafe condition of the premises.


Plaintiff’s Original Petition and Request for Disclosure – De Merino v. Walgreens Co.            2
                                                   VI.
                                                 DAMAGES

        12.     As a direct and proximate result of the conduct of Defendant, Plaintiff suffered

bodily injuries and other economic and noneconomic damages.

        13.     Plaintiff prays that a jury award Plaintiff for the following damages, proximately

caused by Defendant’s negligence:

                a. Past and future physical pain;

                b. Past and future mental anguish;

                c. Past and future physical impairment;

                d. Past and future medical expenses;

                e. Pre-judgment and post-judgment interest; and

                f. Taxable court costs.

                                            VII.
                                   CONDITIONS PRECEDENT

        14.     All conditions precedent have been performed, waived, or have occurred.

                                          VIII.
                                 REQUEST FOR DISCLOSURE

        15.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff hereby

requests that Defendant disclose the information or material described in Rule 194.2 within fifty

(50) days of the service of Original Petition.

                                               IX.
                                          JURY DEMAND

        16.     Plaintiff requests a jury trial and hereby tenders the appropriate jury fee.




Plaintiff’s Original Petition and Request for Disclosure – De Merino v. Walgreens Co.           3
                                                X.
                                              PRAYER

        Plaintiff respectfully prays that Defendant be cited to appear and answer this Original

Petition, and upon presentation of this case to a jury, that Plaintiff recover a judgment against

Defendant for all general and special damages requested, costs of suit, pre and post-judgment

interest, and for all other relief, at law and in equity, to which Plaintiff may be justly entitled.


                                                Respectfully submitted,

                                                HILLIARD MARTINEZ GONZALES LLP

                                                By: /s/ Michael B. Mathis
                                                   Robert C. Hilliard
                                                   Texas State Bar No. 09677700
                                                   bobh@hmglawfirm.com
                                                   John B. Martinez
                                                   Texas State Bar No. 24010212
                                                   john@hmglawfirm.com
                                                   Russell W. Heald
                                                   Texas State Bar No. 09326700
                                                   rheald@hmglawfirm.com
                                                   Michael L. Orth
                                                   Texas State Bar No. 24079089
                                                   morth@hmglawfirm.com
                                                   Michael B. Mathis
                                                   Texas State Bar No. 24083460
                                                   mmathis@hmglawfirm.com
                                                   Aissa L. Barrera
                                                   Texas State Bar No. 24117454
                                                   aissa@hmglawfirm.com

                                                    719 S. Shoreline Boulevard
                                                    Corpus Christi, Texas 78401
                                                    Telephone: 361.882.1612
                                                    Facsimile: 361.882.3015

                                                    HMGService@hmglawfirm.com
                                                    *Electronic service address*

                                                    ATTORNEYS FOR PLAINTIFF



Plaintiff’s Original Petition and Request for Disclosure – De Merino v. Walgreens Co.                  4
